 HIi \ RI Y MANOR CO(NVAL' lSCEN 1 HOSPIITAlBeverly Nlanor Convalescent Hospital and Hospitaland Service Employees Union, Local 399, Serv-ice Employees International Union, AFI.-CIO.Case 31-CA-9812July 1, 1980DECISION AND ORDERBy ME.MBFRS JFNKINS, PEN I I.O , ANI)TRUISDAI FUpon a charge filed on February 25, 1980, byHospital and Service Employees Union, Local 399,Service Employees International Union, AFL-CIO, herein called the Union, and duly served onBeverly Manor Convalescent Hospital, hereincalled Respondent, the General Counsel of the Na-tional Labor Relations Board, by the Regional Di-rector for Region 31, issued a complaint on March14, 1980, against Respondent, alleging that Re-spondent had engaged in and was engaging inunfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge and complaintand notice of hearing before an administrative lawjudge were duly served on the parties to this pro-ceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on January 17,1980, following a Board election in Case 31-RC-4543, the Union was duly certified as the exclusivecollective-bargaining representative of Respond-ent's employees in the unit found appropriate;' andthat, commencing on or about February 11, 1980,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collec-tively with the Union as the exclusive bargainingrepresentative, although the Union has requestedand is requesting it to do so. On March 24, 1980,Respondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations inthe complaint.2On April 15, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment, which included a motion tostrike portions of Respondent's answer. Subse-quently, on April 18, 1980, the Board issued ani Official notice is taken of the record in the representation proceed-ing. Case 31-RC-4543, as the term "record" is defined in Secs. 102.68and 102.69(gl of the Board's Rules and Regulations, Series 8, as amendedSee LTV Elekcrosyvems. Inc., 166 NLRB 938 (1967), enfd 388 F.2d 683(4th Cir. 1968); Golden, 4ge Beverage Co., 167 NLRB 151 (1967). enfd 415F 2d 26 (5th Cir. 1969); Interrype Co. s Penello. 269 F Supp 573(D C.Va 1967): Filleri Corp. 164 NLRB 378 (1967). enfd. 397 F 2d 91(7th Cir 1968): Sec 9(d) or the NLRA, as amendedRespondent's answer does not admit. deny, or explain the allegationscontained in pars. 1, 2. 3. 4. 5. and 9 of the complaint. Accordingly. theyare deemed to) he admitted as true National Labor Relations Board Rulesand Regulations. Series 8, as amended. Sec 102 20250 NLRB No. 36order transferring the proceeding to the Board anda Notice To Show Cause why the General Coun-sel's Motion for Summary Judgment should not begranted. Respondent thereafter filed a response tothe Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion To Strike Portions ofRespondent's AnswerParagraph 8 of the complaint alleges that onSeptember 17, 1979, the Union requested Respond-ent to bargain, while paragraph 3 of Respondent'sanswer denies that the Union sought to bargainwith Respondent any time before January 29, 1980.Attached to and made part of the General Coun-sel's Motion for Summary Judgment are copies of aletter, dated September 17, 1979, and a signedreturn receipt from the United States Postal Serv-ice. The letter purports to be a request by theUnion for bargaining, sent to Respondent by certi-fied mail. In its response to the General Counsel'smotion, Respondent does not controvert the con-tents or receipt of the letter or demonstrate anygrounds for questioning its authenticity. In light ofthese factors, we find that the September 17, 1979,letter requesting bargaining was sent to Respond-ent, and that Respondent's denial, which contendsthat no such request was made, is frivolous. Ac-cordingly, we grant the General Counsel's motionto strike paragraph 3 of Respondent's answer.3However, we find that the General Counsel'smotion to strike paragraphs I and 2 of the answerand Respondent's affirmative defenses should bedenied. While in our judgment the answer fails topresent a meritorious defense, we find that Re-spondent's pleading constitutes an endeavor to pre-serve a position, albeit an erroneous one, for laterreview.4Consequently, we cannot say that thoseparts of Respondent's pleading are frivolous, andwe therefore deny the General Counsel's motion asits pertains to Respondent's other denials and its af-firmative defenses.:' Gooch PacAkilg Comnpany. Inc, el. 188 N RB 890, fn 2 (1971). re-manded on other grounds 457 F 2d 30l (5th Cir 1972) .4,nericana .Nurg-ing Home and Convulelscent C ler /tin, 188 NI RB 961. 962. fn 4 (1971).enfd 459 F 2d 26 (41h Cir 197214 See Rod-Ric Corporation. 171 NL.RB 922 (1968). enfd 428 F2d 948(5th Cir. 19701355 I)F CISIONS OF NATIONAL l.ABOR RELATIONS BOARDRuling on the Motion for Summary JudgmentRespondent's answer, in substance, attacks thevalidity of the Union's certification on the basis ofits objections to the election in the underlying rep-resentation proceeding. The General Counselargues that all material issues have been previouslydecided. We agree with the General Counsel.A review of the record herein, including therecord in Case 31-RC-4543, discloses that on Sep-tember 11, 1979, pursuant to a Stipulation for Cer-tification Upon Consent Election, an election washeld among the employees in the stipulated unit.The tally of ballots showed that, of approximately50 eligible voters, 21 cast valid ballots in favor of,and 19 against, the Union; there were 2 determina-tive challenged ballots. Respondent filed timely ob-jections to the election. Following an investigation,the Acting Regional Director issued a report onNovember 21, 1979, which recommended overrul-ing the objections, and, in accordance with the par-ties' stipulation, recommended sustaining the chal-lenge to one ballot, and overruling the challenge tothe other. Thereafter, Respondent filed exceptionsto the Acting Regional Director's recommendationthat its objections be overruled. On January 17,1980, the Board adopted the Acting Regional Di-rector's recommendations, and certified the Unionas the exclusive bargaining representative of em-ployees in the stipulated unit.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.5All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:' See Pisbhurgh Plaie Gla C,. v. N.L R.B., 313 U.S. 146, 162 (1941):Rules and Regulations of Ihe Board, Scc, 102 67(f) and 1(2.6h9(c)FINDINGS OF FACT I1. I HE BUSINESS OF RESPONDENTRespondent Beverly Manor Convalescent Hospi-tal, a California corporation, is engaged in the op-eration of a nursing home in Redlands, California.Respondent, in the course and conduct of its busi-ness operations, annually purchases and receivesgoods and services valued in excess of $5,000 fromsellers or suppliers located within the State of Cali-fornia, which sellers or suppliers receive suchgoods in substantially the same form directly fromoutside the State of California. Additionally, in thecourse and conduct of its business operations, Re-spondent annually derives gross revenues in excessof $100,000.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOL VEDHospital and Service Employees Union, Local399, Service Employees International Union, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.111. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All employees employed by Respondent at itsfacility located at 700 East Highland, Red-lands, California, excluding all office clericalemployees, professional employees, guards,watchmen and supervisors as defined in theAct, as amended.2. The certificationOn September 11, 1979, a majority of the em-ployees of Respondent in said unit, in a secret-ballot election conducted under the supervision ofthe Regional Director for Region 31, designatedthe Union as their representative for the purpose ofcollective bargaining with Respondent. The Unionwas certified as the collective-bargaining repre-sentative of the employees in said unit on January17, 1980, and the Union continues to be such exclu-356 I3EV RI .Y MAN()R C()NVALFSCF I It)SPI I Alsive representative within the meaning of Section9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about September 17, 1979,and at all times thereafter, the Union has requestedRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about February 11, 1980, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceFebruary 11, 1980, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(I) of the Act.IV. THE EFFECT OF THE UNFAIR I.ABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section111, above, occurring in connection with its oper-ations described in section 1, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Compuaw, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCI i SIONS OF Lxsv1. Beverly Manor Convalescent Hospital is anemployer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. Hospital and Service Employees Union, Local399. Service Employees International Union, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. All employees employed by Respondent at itsfacility located at 700 East Highland, Redlands,California, excluding all office clerical employees,professional employees, guards, watchmen and su-pervisors as defined in the Act, constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since January 17, 1980, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about February 11, 1980,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Beverly Manor Convalescent Hospital. Redlands,California, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and157 I)D:CISIONS () NATIO(NAL I.AB()R REI.A'II()NS O()ARI)conditions of employment with Hospital and Serv-ice Employees Union, Local 399, Service Employ-ees International Union, AFL-CIO, as the exclu-sive bargaining representative of its employees inthe following appropriate unit:All employees employed by Respondent at itsfacility located at 700 East Highland, Red-lands, California, excluding all office clericalemployees, professional employees, guards,watchmen and supervisors as defined in theAct, as amended.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Redlands, California, facilitycopies of the attached notice marked "Appendix."6Copies of said notice, on forms provided by theRegional Director for Region 31, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 31,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.' In the event that this Order is enforcied hy a Judgment (of a UnitedStates Court of Appeals. the words in the noriice reading "l'o,scd hyOrder of the Natlilonal Labor Relations Board" shall read "P'loted I'uru-ant to a Judgment of the United States Court of Appeals Enforcing anOrder (of the National Labor Relations Board "MIMBHI:R JENKINS, dissenting:Inasmuch as I would not have certified theUnion for the reasons stated in my dissenting opin-ion in the underlying representation case, BeverlyEnzlrprisev d/b/u Beverly Manor Convalevscet ltospi-tul, 247 NLRB No. 55 (1980), I would deny themotion for summary judgment and would dismissthe complaint.APPENDIXNoticIC To EMI'I.ONI risPos 11I) BY ORIDER 01: T IiNA TIONAI. LABOR RtlI A'IONS BOARI)An Agency of the United States GovernmentWI: Wil.. NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Hospital and Service Employees Union,Local 399, Service Employees InternationalUnion, AFL-CIO, as the exclusive representa-tive of the employees in the bargaining unitdescribed below.WF Wil.. NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE wil.l., upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All employees employed by us at our facili-ty located at 700 East Highland, Redlands,California, excluding all office clerical em-ployees, professional employees, guards,watchmen and supervisors as defined in theAct, as amended.BEVERI.Y MANOR CONVAL I SCINTIHOSPI'AI .358